In an action to recover damages for the death of plaintiff’s intestate, alleged to have occurred as a result of contact' with respondent’s telephone wires, which were supported by a pole, to the top of which deceased had climbed for the purpose of installing a radio antenna, judgment was granted in favor of the respondent at the close of the plaintiff’s case. Judgment affirmed, with costs. No opinion. Carswell, Johnston, Adel and Nolan, JJ., concur; Lewis, P. J., dissents, with the following memorandum: The court erroneously rejected proof as to the details and circumstances under which permission to erect its pole was granted to the telephone company.